USCA4 Appeal: 21-2094      Doc: 37         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2094


        MARIE THERESE ASSA’AD-FALTAS,

                            Plaintiff - Appellant,

                     v.

        WAL-MART STORES EAST, L.P.; HEWLETT-PACKARD COMPANY, “HP,”

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge. (3:18-cv-03563-TLW)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Marie Therese Assa’ad-Faltas, Appellant Pro Se. Regina Hollins Lewis, Randi Lynn
        Roberts, GAFFNEYLEWIS, LLC, Columbia, South Carolina; Edgar Lloyd Willcox, II,
        WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2094      Doc: 37         Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Marie Therese Assa’ad-Faltas appeals the district court’s orders (1) accepting the

        magistrate judge’s recommendation to deny Assa’ad-Faltas’ summary judgment motion

        and grant summary judgment in favor of Defendants on Assa’ad-Faltas’ state law civil

        claims; and (2) denying Assa’ad-Faltas’ Fed. R. Civ. P. 59(e) motion. We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s orders.

        See Assa’ad-Faltas v. Wal-Mart Stores E., L.P., No. 3:18-cv-03563-TLW (D.S.C. filed

        June 1, 2021 & entered June 2, 2021; Sept. 28, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2